       Case 4:19-cr-06070-SMJ        ECF No. 92   filed 06/29/20   PageID.216 Page 1 of 2




1

2

3                                                                                FILED IN THE
                                                                             U.S. DISTRICT COURT
                                                                       EASTERN DISTRICT OF WASHINGTON

4
                                                                        Jun 29, 2020
5                            UNITED STATES DISTRICT COURT                   SEAN F. MCAVOY, CLERK




6                       EASTERN DISTRICT OF WASHINGTON

7    UNITED STATES OF AMERICA,                         No. 4:19-CR-06070-SMJ-1

8                           Plaintiff,                 ORDER GRANTING IN PART
                                                       DEFENDANT’S MOTION TO
9    vs.                                               MODIFY CONDITIONS OF
                                                       RELEASE
10   ESTER RAMOS,
                                                       ECF No. 90
11                          Defendant.

12         Before the Court is Defendant’s Motion to Modify Conditions of Release

13   (ECF No. 90). Neither the United States, nor the United States

14   Probation/Pretrial Services Office oppose the Motion. Specifically, Defendant

15   requests that the Court modify Special Condition No. 8, which currently imposes

16   a curfew restricting her to her approved residence every day from 9:00 PM to

17   6:00 AM, except as authorized by her probation officer (ECF Nos. 29, 55), by

18   moving her curfew back to 11:00 PM on Saturday nights to permit her to attend

19   an evening self-help group meeting that will require travel. For the reasons set

20   forth in the Motion;



     ORDER - 1
       Case 4:19-cr-06070-SMJ    ECF No. 92    filed 06/29/20   PageID.217 Page 2 of 2




1    IT IS HEREBY ORDERED:

2         1.     The Motion to Modify Conditions of Release (ECF No. 90) is

3    GRANTED IN PART.

4          2.    Special Condition No. 8 (ECF Nos. 29, 55) shall be MODIFIED as

5    follows:

6          Defendant shall participate in a program of GPS confinement. Defendant
           shall wear at all times, a GPS device under the supervision of U.S.
7          Probation. Defendant shall be restricted to her approved residence every day
           from 9:00 PM to 6:00 AM, except for: attorney visits; court appearances;
8          case-related matters; court-ordered obligations; or other activities as pre-
           approved by the pretrial office or supervising officer, including but not
9          limited to employment, religious services, medical necessities. The
           Probation Office has the discretion to extend the curfew to 11:00 PM for the
10         purposes of traveling to and attending treatment and/or self-help groups.

11         3.    All other conditions of release shall remain in effect.

12         DATED June 29, 2020.

13                               s/Mary K. Dimke
                                 MARY K. DIMKE
14                      UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20



     ORDER - 2
